Citation Nr: 0006614	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether a claim of entitlement to service connection for a 
liver disorder including hepatitis and cirrhosis is well-
grounded.

Entitlement to service connection for a liver disorder 
including hepatitis and cirrhosis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The appellant had active military service from November 1970 
to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision in which 
the RO denied service connection for a liver condition due to 
hepatitis.  The veteran does not currently have service 
connection for hepatitis.  The Board recharacterized the 
issue certified for appeal by the RO, consistent with this 
fact and to accord the veteran the benefit of every 
consideration.

The Board remanded the case in April 1998 for further 
development of the evidence.  The case has been returned to 
the Board for continuation of appellate review.  

The issue of well-groundedness of the claim for service 
connection for a liver disorder including hepatitis and 
cirrhosis is addressed in the decision which follows.  The 
issue of entitlement to service connection for a liver 
disorder is addressed in a remand at the end of this 
decision.


FINDING OF FACT

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a liver disorder including hepatitis 
and cirrhosis is plausible.


CONCLUSION OF LAW

The claim for service connection for a liver disorder 
including hepatitis and cirrhosis is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran should be service connected for cirrhosis of the 
liver due to hepatitis he had in service.  Specifically, the 
veteran maintains that he was diagnosed with Hepatitis A and 
B in service while stationed in Germany.  He believes that 
his currently diagnosed cirrhosis of the liver is related to 
the hepatitis he had in service.

Post-service treatment records include an August 1994 
statement from Dr. Testa, the veteran's treating physician.  
Dr. Testa stated that he had followed the veteran since 
January 1994 for advanced cirrhosis of the liver.  The 
veteran's current diagnosis was indicated to be hepatic 
cirrhosis resulting from prior hepatitis A & C and alcohol 
abuse in the past.  Dr. Testa indicated that the veteran's 
past medical history reflected that the veteran had viral 
hepatitis while on active duty in the service.

On VA examination in February 1995, the veteran stated that 
he was diagnosed with Hepatitis A and Hepatitis B in service.  
He said that in August 1994, he was admitted to a facility 
identified as Jeannette General Hospital in Jeannette, 
Pennsylvania, at which time he was diagnosed with cirrhosis 
of the liver.  In recounting the veteran's history, the 
physician stated that the veteran was service-connected for 
liver disease, secondary to hepatitis in service.  Clinical 
findings were recorded on current examination.  The 
diagnostic impression was liver cirrhosis secondary to 
hepatitis which occurred during the veteran's service years, 
presently under treatment and asymptomatic.  The examiner 
suggested that the veteran's military records be obtained, as 
well as records of treatment from Jeannette Hospital. 

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Here, the first Caluza requirement is met because there is 
medical evidence documenting that the veteran now has a liver 
disorder classified as cirrhosis.  The second Caluza 
requirement is met in that the veteran is competent to state 
that he experienced symptoms during service, apparently in 
the abdominal area; further, that he now has a liver 
disorder.  Finally, the third Caluza requirement is met 
because statements from both his treating physician and from 
a VA physician indicate the possibility of a relationship 
between the appellant's current cirrhosis and some incident 
of military service.  In all, there is medical evidence 
consistent with the appellant's assertion that his current 
liver disorder is attributable to service.  Accordingly, 
viewing this evidence in the most favorable light, the Board 
concludes that the appellant has presented a plausible claim 
of service connection for a liver disorder.  Thus, the Board 
finds that the claim is well-grounded.  The action necessary 
to fulfill the duty to assist in the development of a well-
grounded claim will be addressed in the remand portion of 
this decision.


ORDER

The claim of service connection for a liver disorder 
including hepatitis and cirrhosis is well-grounded, and to 
this extent, the appeal is granted.


REMAND

The Board notes that the medical statements serving to well-
ground the claim for service connection for a liver disorder 
were not based on a review of the veteran's service medical 
records or the claims folder, but relied primarily upon his 
history.  When these medical statements are taken together 
with the veteran's testimony, the claim is considered to be 
plausible, but in accordance with the VA duty to assist, the 
Board finds that a VA examination and opinion concerning the 
etiology of the veteran's liver disorder is necessary prior 
to final appellate consideration. 

The Board's April 1998 remand directed the RO to further 
develop the record.  Among other things, the Board specified 
that the RO obtain medical records from the VA Medical Center 
(VAMC), Temple, Texas.  In the supplemental statement of the 
case, issued in November 1999, the RO reported that the VAMC, 
Temple, Texas had returned a blank form, in April 1995, in 
response to the RO's request for medical records; there were 
no medical records accompanying the form which had been 
returned to the RO.  

Based on the VAMC's failure to adequately respond to the RO's 
request for medical records and the lack of accompanying 
medical records, the RO concluded that the requested records 
were unavailable.  However, the Board notes that a request 
for medical records, made of the Atlanta, Georgia VAMC, was 
returned to the RO in March 1995, with an explanation that 
the medical facility had been unable to locate any records on 
the veteran.  The absence of such a notation on the form 
returned by the VAMC, Temple, Texas suggests the possibility 
that the requested records search may not have been 
undertaken.  In sum, the Board determines that there is 
insufficient documentation in the record as to efforts made 
to obtain any existing medical records from the VAMC, Temple, 
Texas.  

Besides directing the RO to seek additional medical records, 
the Board's April 1998 remand directed the RO to schedule the 
veteran for an examination by a specialist in hepatology.  
The requested examination was not performed.

The Court of Appeals for Veterans Claims (Court) has held 
that a Board (or Court) remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, that the Board remand imposes a concomitant duty to 
ensure compliance with the terms of the remand on the VA, and 
that, moreover, where remand orders of the Board (or Court) 
are not complied with, "the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a fair 
determination.  The Board may not base its determinations on 
its own unsubstantiated opinion, but is free to supplement 
the record by ordering a medical examination where the 
medical evidence of record is insufficient.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Under the circumstances, the case is again REMANDED for the 
following actions:

1.  The RO should again contact the VAMC, 
Temple, Texas and request copies of all 
treatment records of the veteran which 
may be available at that facility.  The 
custodian of records at this medical 
facility should affirmatively state the 
outcome of efforts undertaken to locate 
the pertinent medical data.  Any records 
obtained should be placed in the claims 
folder.

2.  The RO should schedule the veteran 
for VA examination by a specialist in 
hepatology.  The examination should 
comply with all that was specified in 
instruction #3 of the April 1998 remand 
order.  Again, the purpose of the 
examination is to ascertain whether any 
postservice liver disease now present is 
related military service.   The examiner 
must review the entire claims folder, 
including a copy of this remand, prior to 
the examination and he/she should 
indicate in the report of the examination 
that a review of the claims folder was 
accomplished.  

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include the 
opinion requested, appropriate corrective 
action should be taken.  Then, if the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



